*1070In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Weiss, J.), dated June 8, 2006, as denied their motion, denominated as one for summary judgment on the issue of liability, but which was, in actuality, a renewed motion for leave to enter a default judgment against the defendants Rudin Management Co., Inc., and Three Times Square Center Partners, LLP
Ordered that the appeal is dismissed as academic, without costs or disbursements, in light of our determination on a companion appeal (see Adzer v Rudin Mgt. Co., Inc., 50 AD3d 1070 [2008] [decided herewith]). Lifson, J.P., Ritter, Santucci and Dillon, JJ., concur.